DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 are examined in the office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2, instant claim 1 requires a limitation directed to the width of the groove as being 20 to 300 microns. However, instant claim further defines shallowest point with a groove width of 2 microns. Therefore, it is unclear whether the claims actually require a width of being 20 to 300 microns or whether it can be outside that range as required by the second limitation of 2 microns. If the initial width is referring to a width at a specific depth of the groove, it is not clearly identified in the claims. Therefore, instant claims are indefinite.
Regarding claims 1 and 2, instant claim 1 requires “a width of the groove is 20 to 300 μm, a depth of the groove is 10 to 40 μm”. It is noted that the instant claim 1 also requires “a base steel sheet having plural grooves on a surface”. Therefore, it is unclear whether the recited ranges of width and depth of “the groove” is required for all grooves or whether it is limited to “the groove” that is recited to make the angle in the limitation of “an angle that a groove longitudinal direction makes with a direction orthogonal to a rolling direction and a sheet thickness direction of the base steel sheet is 0° to 40°”. 
Regarding claims 1 and 2, instant claim 1 requires “a base steel sheet having plural grooves on a surface; and a glass film formed on the surface of the base steel sheet”. It is unclear whether the “glass film” is encapsulating the groove on the sheet or whether the film is only on the areas of the surface without the grooves.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/068868 A1 of Zhu (cited in IDS dated 08/04/2021) and its English machine translation (WO’868).
Regarding claim 1 , WO 2012/068868 A1 of Zhu and its English machine translation (WO’868) teaches {abstract, Summary of the Invention 1st paragraph 2nd paragraph} A method for improving magnetic property of oriented silicon steel by laser scribing employs laser beam to scribe several linear or dotted linear grooves (2) paralleled with each other on the surface of oriented silicon steel plate (1) after high temperature annealing.” “The purpose of the present invention is to provide a method for improving the magnetic properties of oriented silicon steel by laser scoring. Treating grain-oriented silicon steel by this method can not only avoid the damage of the plate shape, but also prevent the deterioration of the magnetic induction, and at the same time, the iron loss after stress relief annealing can be greatly reduced.” “In order to achieve the above object, the method for improving the magnetic properties of oriented silicon steel by laser scoring is designed by using a laser beam to scribe a plurality of parallel arranged linear or dotted lines on the surface of the oriented silicon steel sheet after high temperature annealing. The groove, the angle between each linear or dotted line groove and the direction of rolling of the oriented silicon steel sheet “α=78~88°”, the spacing of adjacent linear or dotted grooves along the rolling direction of the oriented silicon steel sheet “d = 3~5 mm”, the groove depth of each linear or dotted line groove is “h=15~30μm”, and the groove width is “b=50~65μm”.” The prior art further provides the picture of the steel sheet with grooves as follows in Fig. 1 and Fig. 2 and teaches “Fig. 1 is a schematic view showing the structure of forming a linear or dotted line groove on the surface of an oriented silicon steel sheet by laser scoring. 2 is a schematic cross-sectional view of the A-A of FIG. 1.” 

    PNG
    media_image1.png
    451
    503
    media_image1.png
    Greyscale

	Therefore, the prior art teaches of a method as well as a oriented electrical steel sheet with grooves and thereby reading on the “grain-oriented electrical steel sheet” and “a base steel sheet having plural grooves on a surface” of the instant claim
The prior art further teaches {Detailed Description 2nd paragraph} “The adjusted laser beam can be used to scribe linear or dotted grooves 2 on the surface of the high magnetic induction oriented silicon steel sheet 1 after high temperature annealing. Of course, the surface of the high magnetic induction oriented silicon steel sheet 1 that is annealed at high temperature and forms an insulating coating can also be scored. At this time, the laser beam will destroy the insulating coating corresponding to the linear or dotted groove 2.” thereby reading on the “a glass film formed on the surface of the base steel sheet” of the instant claim.
As noted above, the prior art teaches a) the angle between each linear or dotted line groove and the direction of rolling of the oriented silicon steel sheet “α=78~88°”,  b) groove width “b=50~65μm” and c) groove depth “h=15~30μm”. 

    PNG
    media_image2.png
    691
    909
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    266
    503
    media_image3.png
    Greyscale

It is noted that the angular measurements of the instant application and that of the prior art are complementary angles as depicted in the Fig. 1 above of the instant application and prior art. Therefore, the prior art provides an angle of 2-12° if measured in the same manner as the instant application. The claimed ranges of various dimensions of the grooves of the instant claims overlap or lie inside ranges disclosed by the prior art thereby reading on the instant claimed limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitation of “Expression (1), 0.1 μm≤A−B≤5.0 μm” of the instant claim, it is noted that the prior art does not explicitly teach of this limitation. MPEP provides that Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (see structure of the grooves of the electrical sheet above) and b) the claimed and prior art products are produced by identical or substantially identical processes [instant alloy – {instant specification [0033] Next, the cold-rolled steel sheet is irradiated using a laser, thereby forming plural grooves in a direction intersecting with a rolling direction at predetermined intervals. [0034] As a laser light source, it is possible to use, for example, a high-power laser generally used for industrial uses such as a fiber laser, a YAG laser, a semiconductor laser, or a CO2 laser. A pulse laser or a continuous-wave laser may also be used as long as it is possible to stably form a groove. As conditions for irradiation with laser light, it is possible to set, for example, a laser output to 200 to 3,000 W, a light focus spot diameter (a diameter including 86% of the laser output; hereinafter, referred to as “86% diameter”) in the rolling direction of the laser light to 10 to 1,000 μm, a light focus spot diameter (86% diameter) in the sheet width direction of the laser light to 10 to 1,000 μm, and a laser scanning rate to 5 m/s to 100 m/s.}; Prior art – {Summary of the invention 2nd -5th paragraphs. Further, the preferred working parameters of the laser beam are: spot diameter D=7～13 μm, peak power density N=10 8～10 9 W/cm 2 at the irradiation point , average laser output power J (W) and The ratio of the laser beam scanning linear velocity V (mm/s) J/V=0.005～0.1; the optimal spot diameter of the laser beam O=10 μm, the peak power density of the irradiation spot N=5×10 8 W/cm 2 , the laser The ratio of average output power J(W) to laser beam scanning linear velocity V(mm/s) P/V=0.01~0.03.”]. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/068868 A1 of Zhu and its English machine translation (WO’868) as applied to claim 1 above, and further in view of KR 10-2016-0078119 A of Kwon and its English machine translation (KR’119).
Regarding claim 2, instant claim is drawn to a method of manufacturing the sheet of claim 1 and the relevance to the sheet of claim 1 is set forth supra. 
Regarding the method, as noted above WO’868 teaches {abstract, Summary of the Invention 1st paragraph 2nd paragraph} A method for improving magnetic property of oriented silicon steel by laser scribing employs laser beam to scribe several linear or dotted linear grooves (2) paralleled with each other on the surface of oriented silicon steel plate (1) after high temperature annealing.” thereby reading on a “manufacturing method” as well as the “a step of forming a groove on a surface of a cold-rolled steel sheet using a laser” of the instant claim. Please see above with respect to the details of the groove and laser.
However, it is noted that the prior art WO’868 does not explicitly teach of “in the step” of forming a groove, “an atmosphere including a laser irradiation portion is an air or an inert gas, a dew point of the air is −30° C. to 0° C., and a dew point of the inert gas is −20° C to 20° C” as required by instant claim 2.
In the same field of endeavor,  KR 10-2016-0078119 A of Kwon and its English machine translation (KR’119) teaches {abstract} “a method and a device to refine a magnetic domain of an oriented electrical steel sheet” wherein the method “a laser irradiation step of irradiating a laser beam from a laser oscillator to form a groove on a surface of an oriented electrical steel plate by fusing the steel plate to maximize a depth of the groove when the groove having the depth”. KR’119 further teaches {[0015],[0040]-[0041], [0057], claim 5} “Second, it is necessary to minimize the amount of the atmospheric gas sprayed to the irradiating part during the laser irradiation. When the laser irradiation is accompanied by melting or grooving only in the vaporization furnace, the wetted air accelerates the oxidation of the melt, or accompanies the oxidation of the surface grooves during the formation of grooves due to vaporization, so that the air is sprayed at a dew point of 10 ° C or lower And even when sprayed at a high speed with an inert gas, surface characteristics of the same characteristics can be obtained.” “In addition, in order to maximize the depth of the groove by minimizing the moisture content of the air injected to the laser irradiation unit in the spraying step S20, dry air having a dew point of 10 DEG C or less may be used.” {claim 5} “Wherein the dry air having a dew point of 10 DEG C or less is used to maximize the depth of the grooves of the air injected to the laser irradiation part in the spraying step.” Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take method of WO’868 and employ dry air having a dew point with dew point of 10 °C or lower as suggested by KR’119. Doing so would be advantageous as it can maximize the depth of the grooves of the air injected to the laser irradiation part in the spraying step 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733